DETAILED ACTION
	This is the first office action for US Application 17/212,770 for a Stand for Laser Projection Tool.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear how the central arm intersects the central axis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/090911 to Pascual Atance in view of US 2,323,473 to Korling.  Regarding claim 1, Pascual Atance discloses a support structure for a laser level comprising a plurality of legs (7) coupled together.  There is a central axis (the imaginary line that runs through 3 and 8) and the plurality of legs are arranged around the central axis.  There is a plurality of support arms (connecting 7 to 8) coupled to at least one of the plurality of legs, and a frame (formed by the support arms, 8 and 9) coupled to the plurality of support arms, the central axis intersecting the frame, which is configured to be coupled to a laser level (10).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized pivotal connections between the legs, and between the legs and the support arms of Pascual Atance, to provide a means for folding the support structure as taught by Korling.  One of ordinary skill in the art would have been motivated to provide a means for folding the support structure to facilitate storage or transportation of the support structure.
Regarding claim 2, the plurality of legs of the resultant structure would be arranged around the central axis rotationally symmetrical with respect to each other.  Regarding claim 3, each of the plurality of support arms extend towards the central axis from at least one of the plurality of legs.  Regarding claim 4, Pascual Atance and Korling disclose a central arm (3 and 22, respectively) coupled to the plurality of legs and extending downward from the plurality of legs.
Regarding claim 5, Pascual Atance and Korling disclose the plurality of support arms as coupled to the central arm.  Regarding claim 6, Pascual Atance and Korling disclose the plurality of support arms as pivotally coupled to the central arm.  Regarding 
Regarding claim 8, Pascual Atance does not disclose a platform defining an upper end of the support structure, but does disclose a laser level (10) coupled to the frame, with a top surface that faces upwards towards the top of the structure.  Korling discloses a platform (53) at the upper end of the support structure to support an object such as a camera.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided a platform at the top of the support structure of Pascual Atance to support an object such as a camera as taught by Korling.  One of ordinary skill in the art would have been motivated to provide a means to support another piece of equipment on the support structure.
Regarding claim 9, Pascual Atance discloses three legs (7) coupled to and extending downward from an upper end of a support structure. There is a central axis and a central arm (3) extending downward along the central axis.  There is a frame (the support arms and 8, 9) coupled to the central arm, the frame comprising a laser level coupling (9) positioned to support the laser level (10) below the frame and surrounded by the three legs.
Pascual Atance does not disclose a platform defining an upper end of the support structure, or the three legs as pivotally coupled to and extending from the platform.  Korling discloses a platform (53) at the upper end of the support structure to support an object such as a camera.  Korling discloses a support structure comprising a plurality of legs (24) pivotally coupled (at 25) and extending downward from the platform. There is a central axis (through 22) intersecting the platform surrounded by the 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided a platform at the top of the support structure of Pascual Atance to support an object such as a camera as taught by Korling.  One of ordinary skill in the art would have been motivated to provide a means to support another piece of equipment on the support structure.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized pivotal connections between the legs and the platform of Pascual Atance, to provide a means for folding the support structure as taught by Korling.  One of ordinary skill in the art would have been motivated to provide a means for folding the support structure to facilitate storage or transportation of the support structure.
Regarding claim 10, the central arm of both Pascual Atance and Korling extend parallel to and intersects the central axis.  Regarding claim 11, the three legs of the resultant structure would be arranged around the central axis rotationally symmetrical with respect to each other.
Regarding claim 12, Pasucal Atance discloses a plurality of support arms coupled to the frame, but does not disclose each support arm pivotally coupled to at least one of the three legs.  Korling discloses a support structure comprising a plurality of legs (24) pivotally coupled together (at 25).  There is a central axis (through 22) and the plurality of legs are arranged around the central axis.  There is a plurality of support 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized pivotal connections between the legs, and between the legs and the support arms of Pascual Atance, to provide a means for folding the support structure as taught by Korling.  One of ordinary skill in the art would have been motivated to provide a means for folding the support structure to facilitate storage or transportation of the support structure.
Regarding claim 13, the resultant structure of the combination would have three support arms, each pivotally coupled to one of the three legs, wherein the three support arms are pivotally coupled to the central arm.
Regarding claim 14, Pascual Atance discloses a laser level assembly comprising a laser level stand comprising a plurality of legs (7) coupled together.  There is a frame (the support arms and 8, 9) coupled to the plurality of legs, and a laser level (10) coupled to the frame, the level comprising a top surface that faces upwards.
Pascual Atance does not disclose a platform defining an upper end of the support structure, or the three legs as pivotally coupled to and extending from the platform.  Korling discloses a platform (53) at the upper end of the support structure to support an object such as a camera.  Korling discloses a support structure comprising a plurality of legs (24) pivotally coupled (at 25) and extending downward from the platform. There is a central axis (through 22) intersecting the platform surrounded by the three legs.  There is a central arm (22) coupled to the platform and extending downward along the central axis.  

It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized pivotal connections between the legs and the platform of Pascual Atance, to provide a means for folding the support structure as taught by Korling.  One of ordinary skill in the art would have been motivated to provide a means for folding the support structure to facilitate storage or transportation of the support structure.
Regarding claim 15, there is a central axis (through 3 and 22, respectively), the plurality of legs is arranged around the central axis rotationally symmetrical with respect to each other, and the central axis intersects the frame.  Regarding claim 16, there is a central axis (through 3 and 22, respectively), the plurality of legs is arranged around the central axis rotationally symmetrical with respect to each other, and the frame rotates with respect to the plurality of legs around the central axis.
Regarding claim 17, the resultant structure has a central arm coupled to the plurality of legs and extending downward from the platform, wherein the frame is pivotally coupled to the central arm.   Regarding claim 18, there is a central axis (through 3 and 22, respectively), and the frame rotates with respect to the plurality of legs around the central axis.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized pivotal connections between the legs, and between the legs and the support arms of Pascual Atance, to provide a means for folding the support structure as taught by Korling.  One of ordinary skill in the art would have been motivated to provide a means for folding the support structure to facilitate storage or transportation of the support structure.
Regarding claim 20, there is a central axis (through 3 and 22, respectively), and the frame rotates with respect to the support arms around the central axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0121590 to Vanover
US 6322027 to Hsu	US 1238015 to Henderson	US 7997753 to Walsea

US 2323473 to Torkel
The above prior art discloses various support structures with a plurality of legs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632